Detailed Action
Claims 1-15 are pending in this application.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020, 10/8/2021 has been considered.
Drawings
	The Drawings filed on 12/10/2020 are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,12 rejected under 35 U.S.C. 103 as being unpatentable over  US 2016/0366190 issued to Xiao in view of US 2016/0241683 issued to Ye et al.(Ye).
As per claims 1,12,  Xiao teaches a method of identifying In-Call capability features, comprising: sending, by a Mobile Originated(MO), a call request message to a Mobile Terminated(MT), wherein the call request message comprises information regarding In-Call capability features of the MO(Fig.4, para.134,140142; teaches call set up between terminal A and B  and a connection between terminal A and B;  terminal A 
Xiao however does not explicitly teach performing, by the MO, In-Call capability negotiation with the MT.  
Ye explicitly teaches performing, by the MO, In-Call capability negotiation with the MT(Fig.8,9,12, para.13, teaches capability negotiation between two devices.)
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiao  to include the teaching of Ye of capability negotiation in order to provide the predictable result of negotiation of capability between two devices.
One ordinary skill in the art would have been motivated to combine the teachings in order to negotiate new feature parameters(Ye, para.1,5). 
Claims 2,5,13 rejected under 35 U.S.C. 103 as being unpatentable over  US 2016/0366190 issued to Xiao in view of US 2016/0241683 issued to Ye et al.(Ye) in view of US 2010/0312832 issued to Allen et al.(Allen).
As per claims 2, 13, Xiao in view of Ye teaches claims 1,12, however does not explicitly teach wherein the call request message is a Session Initiation Protocol (SIP) INVITE message and the call response message is a SIP INVITE 200 OK message.  
Allen explicitly teaches wherein the call request message is a Session Initiation Protocol (SIP) INVITE message and the call response message is a SIP INVITE 200 OK message(Fig.9, para.46,90; teaches SIP INVITE and SIP 200 OK messages)  

One ordinary skill in the art would have been motivated to combine the teachings in order to easily set up and communicate between devices. 
As per claim 5, Xiao in view of Ye teaches the method of claim 1, however does not explicitly teach wherein the method is performed in a SUBSCRIBE, PUBLISH, AND NOTIFY network, a network that supports OPTIONS way of capability exchange or a hybrid network.  
Allen explicitly teaches wherein the method is performed in a SUBSCRIBE, PUBLISH, AND NOTIFY network, a network that supports OPTIONS way of capability exchange or a hybrid network(Fig.9, para.46,90; teaches SIP SUBSCRIBE, PUBLISH, NOTIFY and OPTIONS)  
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiao  in view of Ye to use SIP protocol method as taught by Allen in order to provide the predictable result of negotiation of capability between two devices using SIP.
One ordinary skill in the art would have been motivated to combine the teachings in order to easily set up and communicate between devices. 
Claims 6,15, rejected under 35 U.S.C. 103 as being unpatentable over  US 2016/0366190 issued to Xiao in view of US 2014/0155048 issued to Zawaideh et al.(Zawaideh).

Xiao however does not explicitly teach when the MT is a Voice Over Long Term Evolution (VOLTE) device, or performing, by the MT, a legacy capability exchange for exchanging the information regarding In-Call capability features of the MT, when the MT is a non-VOLTE device.  
Zawaideh explicitly teaches when the MT is a Voice Over Long Term Evolution (VOLTE) device(para.20, teaches the use of VOLTE capable devices), or performing, by the MT, a legacy capability exchange for exchanging the information regarding In-Call capability features of the MT, when the MT is a non-VOLTE device.  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiao  to include the teaching of Zawaideh of the use of VOLTE devices in order to provide the predictable result of negotiation of capability between VOLTE devices
One ordinary skill in the art would have been motivated to combine the teachings in order to dynamically enable communication device functionalities(Zawaideh, para.1).
Claims 8,11 rejected under 35 U.S.C. 103 as being unpatentable over  US 2016/0366190 issued to Xiao in view of US 2014/0155048 issued to Zawaideh et al.(Zawaideh) in view of US 2010/0312832 issued to Allen et al.(Allen).
As per claim 8, Xiao in view of Zawaideh teaches the method of claim 6, however does not explicitly teach wherein the call request message is a Session Initiation Protocol (SIP) INVITE message and the call response message is a SIP INVITE 200 OK message.  
Allen explicitly teaches wherein the call request message is a Session Initiation Protocol (SIP) INVITE message and the call response message is a SIP INVITE 200 OK message(Fig.9, para.46,90; teaches SIP INVITE and SIP 200 OK messages)  
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiao in view of Zawaideh to use SIP protocol method as taught by Allen in order to provide the predictable result of negotiation of capability between two devices using SIP.
One ordinary skill in the art would have been motivated to combine the teachings in order to easily set up and communicate between devices. 
As per claim 11, Xiao in view of Zawaideh teaches the method of claim 6,  however does not teach wherein the method is performed in a SUBSCRIBE, PUBLISH, AND NOTIFY network, a network that supports OPTIONS way of capability exchange or a hybrid network.  
Allen explicitly teaches wherein the method is performed in a SUBSCRIBE, PUBLISH, AND NOTIFY network, a network that supports OPTIONS way of capability 
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiao  in view of Zawaideh to use SIP protocol method as taught by Allen in order to provide the predictable result of negotiation of capability between two devices using SIP.
One ordinary skill in the art would have been motivated to combine the teachings in order to easily set up and communicate between devices. 
Allowable Subject Matter
Claims 3,4,7,9-10,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2014/0269624 issued to Khay-Ibbat et al., teaches resuming voice calls on a legacy network
US 2008/0049725 issued to Rasanen teaches capability exchanging between two user devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459